1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The drawings are objected to because they fail to label the element boxes in figure 1. Without some indication as to the content of the boxes, it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention.
See MPEP 608.02 and 37 CFR 1.84 (o).

3.	The abstract of the disclosure is objected to because the abstract should be one paragraph; the figure reference at last line should be deleted.
Correction is required.  See MPEP § 608.01(b).

4.	Claims 1,5-7,9 are objected to because of the following informalities:
	In claims 1,9, line 3, there is no antecedent basis for “the projection”; perhaps applicant intends to delete it;

In claims 5,6,7, the phrase “a measurement unit” should be ---the or each measurement unit--- (several occurrences in the claim) as the measurement unit is already recited in claim 1.
Appropriate correction is required.

5.	Claims 1-9 are allowed.

6.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a three-axis vector optically pumped magnetometer for measuring a spatial gradient of a magnetic field that includes determining for each measurement unit and from the photodetection signal provided by the measurement unit, a measurement, associated with the measurement unit, of each of the three components of the ambient magnetic field; and calculating at least one difference between the measurements, associated with different measurement units, of a component of the magnetic field and deliver a gradiometric measurement signal comprising the at least one difference calculated.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Shalev (2018/0210039) discloses a gradiometer system and method for determining at least one vector component of a gradient of the magnetic field.

8.	This application is in condition for allowance except for the above mentioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858